Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment canceling claims 2-3, 10-15, 18-25, 27 and 29 and amending claim 8 is acknowledged and has been entered.  Claims 1, 4-9, 16-17, 26, 28 and 30 are pending and will be examined.  
	Claims 1, 4-9, 16-17, 26, 28 and 30 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4-9, 16-17, 26, 28, 30 in the reply filed on March 5, 2021 is acknowledged.
Claims 31-37 and 41-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 4-9 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 10-12 of copending Application No. 16831756 (reference application).  It is noted that this case has been issued but has not been given a patent number. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to very similar subject matter.  The focus on the instant claims and the claims of the ‘756 application are both drawn to detection of differentially methylated genes included in diagnosis of colorectal cancers.  While the markers recited in claims 1-3 of the ‘756 application are not precisely the same as the markers in the instant application, there is significant overlap between the specific markers in claims 1, 2 and 3 of the ‘756 application and the markers recited in Table 1.  Each of the markers in the ‘756 application are included in Table 1 and Table 7 of the instant claims.  
Furthermore, the additional claims of claims 4-9 and 16-17 recite dependent limitations that overlap between the instant claims and the claims of the 756 application.  For example, both instant claim 16 and claim 10 of the ‘756 application both focus on DNA isolated from specific sample sources. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-9, 16-17, 26, 28, 30 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Feinberg et al. (US PgPub 20140128283; May 2014).
With regard to claim 1, Feinberg teaches a method of screening for colorectal cancer, the method comprising determining the methylation status of one or more colorectal cancer methylation loci selected from: 
(a) one or more genes according to Table 1 (Table 15, where ADAMTS2 was detected); and/or 
(b) one or more differentially methylated regions (DMRs) according to Table 7, in DNA of a human subject, and diagnosing colorectal cancer in the subject (Table 16 and/or Table 17, where PDGFD was detected, see description for Table 16 and 17 describe the gene targets as consistently differentially methylated in cancer; paragraph 49).  
With regard to claim 4, Feinberg teaches a method of claim 1, the method comprising determining whether the one or more methylation loci are hypermethylated as compared to a 
With regard to claim 6, Feinberg teaches a method of claim 1, wherein the method comprises determining the methylation status of at least one DMR of each of ZNF471, FGF 14, and PDGFD (Table 16 and/or Table 17, where PDGFD was detected).  
With regard to claim 7, Feinberg teaches a method of claim 1, wherein the method comprises determining the methylation status of at least one DMR of each of ZNF471, FGF 14, PDGFD, and ADAMTS2 (Table 16 and/or Table 17, where PDGFD and ADAMTS2 were detected).  
With regard to claim 8, Feinberg teaches a method of claim 1, wherein the method comprises determining the methylation status of at least one DMR of each of ZNF471, FGF 14, PDGFD, ADAMTS2, ZNF492, ST6GALNAC5 (Table 16 and/or Table 17, where PDGFD and ADAMTS2 were detected).  
With regard to claim 9, Feinberg teaches a method of claim 1, wherein the method comprises determining the methylation status of at least one DMR of each of ZNF471, FGF 14, PDGFD, ADAMTS2, ZNF492, ST6GALNAC5, ZNF542, LONRF2, ZNF132, CNRIP1, and ALK (Table 16 and/or Table 17, where PDGFD and ADAMTS2 were detected).  
With regard to claim 16, Feinberg teaches a method of claim 1, wherein the DNA is isolated from blood, plasma, urine, saliva, or stool of the human subject (paragraph 49).  
With regard to claim 17, Feinberg teaches a method of claim 1, wherein the DNA is cell-free DNA of the human subject (paragraph 49).  

With regard to claim 28, Feinberg teaches a method of claim 1, wherein the method provides a specificity for colorectal cancer of at least 0.7 (Table 16 and/or Table 17, where PDGFD was detected, see description for Table 16 and 17 describe the gene targets as consistently differentially methylated in cancer; paragraph 49).  
With regard to claim 30, Feinberg teaches a method of claim 1, wherein methylation status is determined using one or more members selected from the group consisting of methylation sensitive 10129525v1Application No. 16/428,8654Docket No.: 2011722-0041 restriction enzyme quantitative polymerase chain reaction (MSRE-qPCR), Methylation-Specific PCR, Methylation Specific Nuclease-assisted Minor-allele Enrichment PCR, and next-generation sequencing (paragraph 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (US PgPub 20140128283; May 2014) as applied over claims 1, 4, 6-9, 16-17, 26, 28, 30 above and further in view of Babiarz et al. (US PgPub 20160333416; November 2016).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Feinberg to include a variety of additional targets as taught by Babiarz to arrive at the claimed invention with a reasonable expectation for success.  Babiarz teaches “improved methods are needed to detect deletions and duplications of chromosome segments or entire chromosomes. Preferably, these methods can be used to more accurately diagnose disease or an increased risk of disease, such as cancer or CNVs in a gestating fetus.”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Feinberg to include a variety of additional targets as taught by Babiarz to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM